Ellerin, J. (dissenting in part).
I would reduce appellant’s conviction for criminal possession of a controlled substance in the fourth degree to one for criminal possession of a controlled substance in the seventh degree. I find that the issue of the sufficiency of the evidence regarding defendant’s knowledge of the quantity of drugs he possessed (People v Ryan, 82 NY2d 497) presents a question of law for review by this Court (People v Ivey, 204 AD2d 16, 19, lv granted 84 NY2d 874 [Ellerin, J., concurring]), and that, upon such review, the record reveals that there was no evidence from which the jury could infer that the defendant knew that he was in possession of one eighth ounce or more of heroin.